SEYMOUR, Justice (concurring specially). As I understand- the majority opinion, it disposes of this- case on the basis that there was no consideration for the promise concerning insurance. Under § 20-208, N.M.S.A.1941 and the record in- this case, I -feel that there is -a -presumption of consideration for the promise in question and' no evidence to overcome that presumption. I concur in the result reached by the majority upon the following basis: The insurance provision both in the Separation Agreement and as carried forward in the decree was primarily concerned with the protection of the child against loss of maintenance money by the death of Leland Quantius during the. period there was a legal obligation of support upon him. By reason of this primary purpose, the contractual-.provision as to insurance merged in the divorce decree and the divorce court retained jurisdiction to modify the terms of this separable portion of the separation agreement. Maginnis v. Maginnis, 1926, 323 Ill. 113, 153 N.E. 654. The adoption of the child (at the date of which Leland Quantius stopped, making,the support payments). relieved .the-natural- father of any further .legal liability for-'the support of the child and, in fact, divested the divorce court of jurisdiction as to the custody and support of the child. Hardesty v. Hardesty, 1939, 150 Kan. 271, 92 P.2d 49. When the legal obligation to support this child terminated and the jurisdiction of the divorce court terminated as to the custody and support of the child, all decreed obligations with reference to the. insurance ceased. Therefore, Leland Quantius had the right- to change the beneficiary of the insurance policy* and the claim was properly denied.